Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 04-2094

                           BONNIE R. HODGSON,

                         Plaintiff, Appellant,

                                      v.

      JOANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF MAINE


        [Hon. John A. Woodcock, Jr., U.S. District Judge]


                                   Before

                       Boudin, Chief Judge,
                Selya and Howard, Circuit Judges.



     Francis M. Jackson and Jackson & MacNichol on brief for
appellant.
     Paula Silsby, United States Attorney, Robert J. Triba,
Regional Chief Counsel and Susan Beller Donahue, Special Assistant
U.S. Attorney on brief for appellee.



                                May 6, 2005
             Per Curiam. After carefully considering the briefs and

record on appeal, we affirm the commissioner's decision.

             The appellant argues that the ALJ failed to assess

treating source opinion in accordance with the regulations.                  The

ALJ stated, however, that the appellant's level of functioning

was rated higher by other providers, her daily activities were

only mildly restricted, and she did not comply with medical

advice.      Such factors are relevant under the regulations and

adequately support the ALJ's assessment.              20 C.F.R. §§ 1527(d),

404.1530; Rodriguez v. Sec'y of Health & Human Serv., 647 F.2d

218   (1st   Cir.    1981).      For    similar   reasons,       the   appellant

establishes no error in the ALJ's credibility determination.

Finally,     she    fails   to   show   any   error   in   the    finding   that

significant work was available to her.            20 C.F.R. § 404.1520(f);

Rosado v. Sec'y of Health & Human Serv., 807 F.2d 292 (1st Cir.

1986).

             Affirmed.      1st Cir. R. 27(c).




                                        -2-